DETAILED ACTION
The amendment filed on January 28, 2022 has been entered.
Claims 1-7, 11-17, 19 and 25-29 are pending, and claims 13-17, 19 and 25-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osako et al. (EP 0 937 757) in view of Matzdorf et al. (6,521,029).
Osako et al. discloses a heat exchanger inherently disposed in a heat transfer fluid circulation loop of a heat transfer system comprising 
an aluminum alloy (paragraph 14) and a top surface of a mixed-metal oxide permanently  integrated with the aluminum alloy on at least a portion of the heat exchanger, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt (paragraphs 46-47) and an alkali metal hexafluorozirconate (paragraphs 48-49) in an aqueous solution;
but does not disclose the specific trivalent chromium salt.
Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt and an alkali metal hexafluorozirconate in an aqueous solution; wherein trivalent chromium salt is KCr(SO4)2 (column 4, lines 7-13) for the purpose of achieving a desired corrosion resistance.
4)2 for the purpose of achieving a desired corrosion resistance as recognized by Matzdorf et al.. 
Regarding claims 27-29, the specific composition of the top surface during manufacture bears limited patentable weight in this instance.  See MPEP 2113.  In the final product of Osako et al., the mixed-metal oxide top surface is deemed to be similar in structure.  Arguendo, Matzdorf et al. (column 2, lines 29-37) discloses the claim limitations.

Claim(s) 1-3, 7, 11 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (WO 2005/078372) in view of Matzdorf et al. (6,521,029).
	Minami et al. (Figures 1-2) discloses an aluminum alloy heat exchanger (page 11, lines 12-16) in a heat transfer circulation loop of a heat transfer system (page 10, line 24 to page 11, line 2) comprising a corrosion resistant top surface (Abstract, and page 15, line 22 to page 16, line 4) integrated with the aluminum alloy on at least a portion of the heat exchanger 1;
but does not disclose the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt and an alkali metal hexafluorozirconate in an aqueous solution.
Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 (column 4, lines 7-13) and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance.
4)2 and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance as recognized by Matzdorf et al.. 
Regarding claim 2, Minami et al. discloses the heat exchanger 1 comprises a first component 1 connected by brazing to a second component 2. 
Regarding claim 3, Minami et al. (page 16, lines 6-12) discloses the entire surface of the heat exchanger is covered by the protective coating.
	Regarding claim 7, Figure 2 of Minami et al. discloses zinc enrichment 20 below the top surface coat of Osako et al., i.e. prior to the addition of the protective coating.
	Regarding claim 11, as applied to claim 3 above, the claim limitations are met.
Regarding claims 27-29, the specific composition of the top surface during manufacture bears limited patentable weight in this instance.  See MPEP 2113.  In the final product of Minami et al. and Matzdorf et al., the mixed-metal oxide top surface is deemed to be similar in structure.  Arguendo, Matzdorf et al. (column 2, lines 29-37) discloses the claim limitations.

	Claim(s) 1-2, 4-6 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyogo et al. (6,113,667) in view of Matzdorf et al. (6,521,029).
Hyogo et al. (Figure 1) discloses an aluminum alloy heat exchanger (column 7, lines 35-39) inherently disposed in a heat transfer fluid circulation loop of a heat transfer system;

Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 (column 4, lines 7-13) and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of improving corrosion resistance.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Hyogo et al. the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of improving corrosion resistance as recognized by Matzdorf et al..
	Regarding claim 2, Hyogo et al. (column 7, lines 40-44) discloses the heat exchanger comprises a first component 2 connected by brazing to a second component 3.
	Regarding claim 4, Hyogo et al. (column 7, lines 45-48) discloses the brazing comprises zinc.
	Regarding claims 5-6, Hyogo et al. (column 7, lines 45-48) discloses a brazing flux comprising a metal salt of KAlF4.
Regarding claims 27-29, the specific composition of the top surface during manufacture bears limited patentable weight in this instance.  See MPEP 2113.  In the final product of Hyogo  et al. and Matzdorf et al., the mixed-metal oxide top surface is deemed to be similar in structure.    Arguendo, Matzdorf et al. (column 2, lines 29-37) discloses the claim limitations.
(s) 1, 12 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taras et al. (WO 2012/018536) in view of Matzdorf et al. (6,521,029).
Taras et al. (Figures 1-2) discloses an aluminum alloy heat exchanger (abstract) in a heat transfer circulation loop of a heat transfer system (paragraph 16) comprising a corrosion resistant top surface (paragraph 23) integrated with the aluminum alloy on at least a portion of the heat exchanger;
but does not disclose the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt and an alkali metal hexafluorozirconate in an aqueous solution.
Matzdorf et al. (Abstract) discloses an aluminum alloy including a top surface of a mixed-metal oxide permanently integrated with the aluminum alloy, the mixed-metal oxide top surface derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 (column 4, lines 7-13) and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Taras et al. the top surface being a mixed-metal oxide derived from a composition comprising a trivalent chromium salt of KCr(SO4)2 and an alkali metal hexafluorozirconate in an aqueous solution for the purpose of achieving a desired corrosion resistance as recognized by Matzdorf et al..
Regarding claim 12, Taras et al. discloses the heat exchanger (abstract) comprises a round tube plate fin heat exchanger with only return bend tube portions covered by a protective coating (paragraph 23).
.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 1-7, 11-17, 19 and 25-29 is/are rejected.” on the Office Action Summary.
The instant Office action correctly states,
“Claim(s) 1-7, 11-17, 19 and 27-29 is/are rejected.”
Additionally, the Examiner regrets referring to EP 0 937 757 as “Osaka et al.”  The Office action has been corrected to cite Osako et al.
The anticipatory rejection in view of Osako et al. is withdrawn in light of the claim amendments.
The obviousness rejections of Osako et al. in view of the secondary references are withdrawn to reduce issues.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763